Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (refer paragraphs [0005]-[0006] of the instant specification), in view of US 2004/0007527 (hereinafter referred as “Pedersen”), and US 2006/0008865 (hereinafter referred as “Cote”).
Regarding claims 1 and 8, Applicant admitted in paragraphs [0005] and [0006] of the instant specification that dead-end filtration process for algae harvesting is known in the art, wherein pulling a permeate from an algae slurry through pores of plurality of hollow fiber membranes positioned inside a treatment tank, and performing periodic backwash to clean/unclog membranes. [0005]-[0006] do not disclose that the method includes backwash interval of less than about 3 minutes, the interval including the time between the start of one backwash cycle and the start of next backwash cycle, and an off-line period of less than about 12 seconds.
Pedersen teaches a system comprising immersed membrane in an open tank ([0015], [0018]), performing perioding backwash by reversing permeate [0083]. Pedersen teaches that backwashes typically last between 5 seconds and 2 minutes and are typically performed between once every 5 minutes and 3 hours [0085]. Pedersen also teaches scrubbing the membranes with air when permeation is periodically stopped [0023], [0135], and discloses that the most strenuous aeration is provided during a period when permeation is stopped directly before, directly after or during a backwash [0067]. Therefore, Pedersen teaches operating the system with filtration period, backwashing period, and air scrubbing period.
Performing backwash every 2 to 60 minutes with a backwash period of about 5 to 60 seconds is taught by Cote [0049]-[0050].
It would have been obvious to one of ordinary skill in the art to optimize the backwash interval to provide the method including (i) an interval of less than about three minutes, the interval defined as the time between the start of one backwash cycle and the start of a next backwash cycle and (ii) an off-line period of less than about twelve seconds, the off-line period defined as the time between an end of the dead end filtration process and a start of a next dead end filtration process to control fouling as taught by Pedersen and Cote. Adjusting the backwash intervals/periods and off-line period would have been obvious to one of ordinary skill in the art through routine experimentation to achieve desired amount cleaning of the membranes. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claims 1, 2, 3, 4, 8, 10-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN103789195A), in view of Pedersen and Cote.
Regarding claims 1 and 8, Deng teaches an algae harvesting method (refer drawing) comprising in a dead end filtration process (refer drawing), pulling a substantially algae-free permeate from an algae slurry through pores of a plurality of hollow fiber membranes positioned inside at least one treatment tank so that the permeate flows inside lumens of the plurality of hollow fiber membranes and a retentate of the algae slurry is produced outside the lumens of the plurality of hollow fiber membranes (refer description of drawing on page 3).
Deng does not disclose the method comprising a backwash sequence comprising pushing a backwash fluid through pores of the plurality of hollow fiber membranes to remove any foulants that have accumulated on the plurality of hollow fiber membranes, wherein the backwash sequence includes (i) an interval of less than about three minutes, the interval including the time between the start of one backwash cycle and the start of a next backwash cycle and (ii) an off-line period of less than about twelve seconds.
Pedersen teaches a system comprising immersed membrane in an open tank ([0015], [0018]), performing perioding backwash by reversing permeate [0083]. Pedersen teaches that backwashes typically last between 5 seconds and 2 minutes and are typically performed between once every 5 minutes and 3 hours [0085]. Pedersen also teaches scrubbing the membranes with air when permeation is periodically stopped [0023], [0135], and discloses that the most strenuous aeration is provided during a period when permeation is stopped directly before, directly after or during a backwash [0067]. Therefore, Pedersen teaches operating the system with filtration period, backwashing period, and air scrubbing period.
Performing backwash every 2 to 60 minutes with a backwash period of about 5 to 60 seconds is taught by Cote [0049]-[0050].
It would have been obvious to one of ordinary skill in the art to optimize the backwash interval to provide the method including (i) an interval of less than about three minutes, the interval defined as the time between the start of one backwash cycle and the start of a next backwash cycle and (ii) an off-line period of less than about twelve seconds, the off-line period defined as the time between an end of the dead end filtration process and a start of a next dead end filtration process to control fouling as taught by Pedersen and Cote. Adjusting the backwash intervals/periods and off-line period would have been obvious to one of ordinary skill in the art through routine experimentation to achieve desired amount cleaning of the membranes. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claims 2 and 3, Deng does not disclose that the alage slurry is a flocculated slurry. Therefore it is evident that the algae slurry is a non-flocculated slurry. The slurry inherently has a first concentration of suspended solid algae, and the concentration of rententate algae is inherently dependent on the initial concentration of algae and number of times the filtration cycle is performed to achieve desired final concentration of retentate algae. Selecting the final concentration of algae concentration would have been an obvious matter of choice to one of ordinary skill in the art to achieve desired final concentration. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, Deng does not disclose what percent of retentate algae is alive, however, the object of disclosure of Deng is to cultivate and harvest algae while filtering wastewater (refer page 1 of Deng). It would have been obvious to one of ordinary skill in the art to keep the algae alive to continue cultivating algae and performing treatment of wastewater.
Regarding claims 10, 11 and 18, Deng teaches an algae harvesting method (refer drawing) comprising in a dead end filtration process (refer drawing), pulling a substantially algae-free permeate from an algae slurry through pores of a plurality of hollow fiber membranes positioned inside at least one treatment tank so that the permeate flows inside lumens of the plurality of hollow fiber membranes and a retentate of the algae slurry is produced outside the lumens of the plurality of hollow fiber membranes (refer description of drawing on page 3).
Deng does not disclose the method comprising a backwash sequence comprising pushing a backwash fluid through pores of the plurality of hollow fiber membranes to remove any foulants that have accumulated on the plurality of hollow fiber membranes, wherein the backwash sequence includes (i) an interval of less than about three minutes, the interval including the time between the start of one backwash cycle and the start of a next backwash cycle and (ii) an off-line period of less than about twelve seconds.
Pedersen teaches a system comprising immersed membrane in an open tank ([0015], [0018]), performing perioding backwash by reversing permeate [0083]. Pedersen teaches that backwashes typically last between 5 seconds and 2 minutes and are typically performed between once every 5 minutes and 3 hours [0085]. Pedersen also teaches scrubbing the membranes with air when permeation is periodically stopped [0023], [0135], and discloses that the most strenuous aeration is provided during a period when permeation is stopped directly before, directly after or during a backwash [0067]. Therefore, Pedersen teaches operating the system with filtration period, backwashing period, and air scrubbing period.
Performing backwash every 2 to 60 minutes with a backwash period of about 5 to 60 seconds is taught by Cote [0049]-[0050].
It would have been obvious to one of ordinary skill in the art to optimize the backwash interval to provide the method including (i) an interval of less than about three minutes, the interval defined as the time between the start of one backwash cycle and the start of a next backwash cycle and (ii) an off-line period of less than about twelve seconds, the off-line period defined as the time between an end of the dead end filtration process and a start of a next dead end filtration process to control fouling as taught by Pedersen and Cote. Adjusting the backwash intervals/periods and off-line period would have been obvious to one of ordinary skill in the art through routine experimentation to achieve desired amount cleaning of the membranes. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Deng does not disclose a backwash sequence and modulating valves isolating different fluid flow paths. However, modulating valves to reverse flow from permeation to backwashing is known in the art and is disclosed by Pedersen (refer fig. 7, fig. 8, fig. 14). It would have been obvious to one of ordinary skill in the art to modify the method of Deng to include backwashing sequence by providing necessary valves and conduits to change the flow between suction (for filtration) and positive pressure (for backwashing) to clean the membranes.
Regarding claims 12 and 13, Deng does not disclose that the alage slurry is a flocculated slurry. Therefore it is evident that the algae slurry is a non-flocculated slurry. The slurry inherently has a first concentration of suspended solid algae, and the concentration of rententate algae is inherently dependent on the initial concentration of algae and number of times the filtration cycle is performed to achieve desired final concentration of retentate algae. Selecting the final concentration of algae concentration would have been an obvious matter of choice to one of ordinary skill in the art to achieve desired final concentration. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 14, Deng does not disclose what percent of retentate algae is alive, however, the object of disclosure of Deng is to cultivate and harvest algae while filtering wastewater (refer page 1 of Deng). It would have been obvious to one of ordinary skill in the art to keep the algae alive to continue cultivating algae and performing treatment of wastewater.
Regarding claims 20 and 21, Pedersen teaches that the backwash supply source and the permeate suction source comprises a pump (refer fig. 7, fig. 8, fig. 14).
Claims 5, 6, 15, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Deng, in view of Pedersen and Cote as applied to claims 1 and 10 above, and further in view of Kempson et al. (US 2013/0228227).
Regarding claims 5 and 15, modified Deng teaches limitations of claims 1 and 10 as set forth above. Modified Deng does not teach that the pulling during the dead-end filtration process include siphoning.
Kempson teaches a submerged membrane type filtration system and method wherein permeate from the membranes is collected by siphoning (abstract, [0017], [0018], [0035], [0036].
Modified Deng and Kempson are analogous inventions in the art of submerged type membrane filtration method and systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method and system of modified Deng with teachings of Kempson to pull permeate out of membrane via siphoning to provide a mechanism to maintain a constant flow rate of the filtrate, to provide a simple and compact filtration process and to provide a membrane filtration process that requires substantially less maintenance and operator intervention.
Regarding claims 6 and 16, Kempson further teaches backwashing of membrane using conduit 212 which provides backwash liquid to the membrane through a portion of the conduit that is used for siphoning permeate. It is evident that during backwashing any air/gas accumulated in the siphon conduit is pushed through the purge/backwash conduit that is fluidly coupled to the siphon conduit (108) (Refer fig. 2a).
Regarding claim 22, modified Deng teaches limitations of claim 10 as set forth above. Modified Deng does not teach that the permeate suction source comprises an elevated tank. 
Kempson teaches a submerged membrane type filtration system and method wherein permeate from the membranes is collected by siphoning (abstract, [0017], [0018], [0035], [0036].
Modified Deng and Kempson are analogous inventions in the art of submerged type membrane filtration method and systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method and system of modified Deng with teachings of Kempson to pull permeate out of membrane via siphoning to provide a mechanism to maintain a constant flow rate of the filtrate, to provide a simple and compact filtration process and to provide a membrane filtration process that requires substantially less maintenance and operator intervention. In order for siphoning to work the siphoning means such as a conduit must be provided at an elevation higher than a source from which siphoning is used to extract liquid.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Deng, in view of Pedersen and Cote as applied to claims 1 and 10 above, and further in view of Johnson et al. (US 2007/0075021).
Regarding claims 7 and 17, modified Deng teaches limitations of claims 1 and 10 as set forth above. Modified Deng does not teach that said pushing during the backwash sequence includes gravity feeding the backwash fluid. However, use of gravity feed backwash is known in the art. Johnson discloses that backwash can be caused to flow by gravity along the module by filling the feed tank to a predetermined height or maintaining the tank level above the module by the feed supply to the tank [0028]. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Deng to use a known method of backwash by gravity feed because Johnson discloses that such method is known in the art. Therefore, one of ordinary skill would have had a reasonable expectation of success in employing a known method to a known apparatus.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Deng, in view of Pedersen and Cote as applied to claims 1 and 10 above, and further in view of US 2005/0082227 (hereinafter referred as ‘227).
Regarding claims 9 and 19, modified Deng teaches limitations of claims 1 and 10 as set forth above. Modified Deng does not teach that the at least one treatment tank includes (a) a plurality of treatment tanks in which each of the treatment tanks defines one stage of a plurality of filtration stages and contains at least one of the plurality of membrane filtration modules, or (b) at least one divider separating the at least one treatment tank into a plurality of filtration stages, each of the plurality of filtration stages containing at least one of a plurality of membrane filtration modules.
‘227 teaches immersed membrane filtration system that offers filtration and backwash operations (abstract, fig. 1, fig. 8), wherein the system (in fig. 8) comprising a treatment tank having a plurality of filtration zones (130), each of the stages comprises membrane modules 110, dividers (176) separating plurality of stages.
It would have been obvious to one of ordinary skill in the art to modify the method of modified Deng to have the at least one treatment tank including (a) a plurality of treatment tanks in which each of the treatment tanks defines one stage of a plurality of filtration stages and contains at least one of the plurality of membrane filtration modules, or (b) at least one divider separating the at least one treatment tank into a plurality of filtration stages, each of the plurality of filtration stages containing at least one of a plurality of membrane filtration modules to control concentration of solids in each of the filtration stages to reduce fouling of the membranes (‘227, [0064]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777